Citation Nr: 1757664	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-22 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent disabling, for the period prior to August 30, 2013, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and G.M.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran has since moved and his case is now in the jurisdiction of the RO in San Diego, California.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2013.  The transcript of this hearing has been associated with the claims file.

The case was most recently before the Board in May 2016.  At that time the Board denied entitlement to an evaluation in excess of 30 percent for PTSD, for the period prior to August 30, 2013, and remanded entitlement to an evaluation in excess of 70 percent, for the period beginning August 30, 2013, and entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2017 the Court granted a Joint Motion for Partial Remand (JMPR) vacating that part of the Board's decision denying an evaluation in excess of 30 percent for PTSD, for the period prior to August 30, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in May 2016 the Board remanded the issues of entitlement to an evaluation in excess of 70 percent, for the period beginning August 30, 2013, for PTSD, and entitlement to a TDIU.  Review of the claims file shows that the requested development of the claims of increased rating for PTSD beginning August 2013 and entitlement to TDIU has not been completed.  A July 2017 supplemental statement of the case (SSOC) addressed only the increased rating claim; there was no reference to TDIU or related development.  Further, those issues have not been re- certified to the Board.

Subsequent to the April 2017 JMPR and the Court's order, the Veteran's representative has submitted evidence bearing upon the evaluation of the Veteran's PTSD for the entire period on appeal, notably an opinion of a private psychologist discussing the Veteran's symptoms and functional impairments from August 2009 to the present. 

Therefore, the Board finds the issue of the rating for PTSD prior to August 2013 is inextricably intertwined with the development and adjudication of the issues of the rating after that date and TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board, therefore, will defer adjudication of the issue until development and adjudication at the AOJ is completed of the issues of entitlement to increased rating for PTSD for the period beginning August 30, 2013, and entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Complete development ordered with regard to the claims of entitlement to an evaluation in excess of 70 percent for PTSD, for the period beginning August 30, 2013, and entitlement to a TDIU.

2.  Thereafter, readjudicate the Veteran's claims for increased rating for PTSD for the period prior to and beginning August 2013 and TDIU.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

